Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 05/04/2022 has been considered.
Claims 23, 27, and 19 are amended. Claims 4-8, 10, 13-17, 19, and 21-30 remain pending in this application and an action on the merits follow.
Claim Objections
Claim 29 is objected to because of the following informalities:  detect a “discrepancy” is deleted/amended. Based on Examiner’s interpretation, “discrepancy” should not be deleted for examination purpose.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-8, 13-17, and 21-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0018897 to Bellis, Jr. et al., in view of U.S. Patent Application Publication No. 2009/0091458 to Deutsch, and further in view of U.S. Patent Application Publication No. 2007/0272734 to Lipton et al.
With regard to claims 23, 27, and 29, Bellis discloses a system for evaluating employees in a retail setting, the system comprising: 
a plurality of point of sale (POS) terminals (Fig. 2, a plurality of self-checkout system 100); 
one or more cameras directed to one of the POS terminals, wherein each camera captures video at the one of the POS terminals (paragraph 23,  A surveillance camera (e.g., CCD camera) 250 may be used capture images of self-checkout activity such as items to be purchased, and identification cards of customers); and 
a video processing system comprising a processor and a memory, wherein computer-readable instructions stored in the memory configure the video processing system to (Fig. 6, paragraphs 26-27): 
receive from at least one point-of-sale (POS) terminal a signal indicating that a transaction with a customer has begun at the POS terminal and transaction data about the transaction including one or more of start time, end time, amount, number of items, identity of parties to the transaction, product identification information, account number, type of items transacted or type of payment (paragraphs 2-3 and 45, In a retail checkout transaction, the consumer presents the items to be purchased to the cashier at a checkout register, and the cashier scans each item. In addition, there may be an ID check if the customer is purchasing an age-restricted item such as tobacco products, alcoholic beverages, or certain solvents. In a self-checkout system, each customer, rather than the cashier, scans the bar codes of the items being purchased. a checkout terminal for generating the final bill. Payment may be made, if the checkout system is so equipped, at the checkout system. The display 140 is preferably a known touch-screen display that can generate data signals when certain areas of the screen are touched by the customer 330. The display 140 may instruct the customer 330 to begin by scanning multiple items.), 
receive from the camera/a video source monitoring the POS terminal after receipt of the signal, one or more video segments comprising a captured image of a party and an object of the transaction at the POS terminal during the transaction (paragraphs 23, 36, and 39, A surveillance camera (e.g., CCD camera) 250 may be used capture images of self-checkout activity such as items to be purchased. The video source 610 is adapted to obtain a real-time or live image of a customer's identification card 630 or may retrieve a stored image of the customer 330 and/or stored personal information such as that found on an identification card such as a drivers license. Alternatively or additionally, the video source 610 may be adapted to capture a real-time or live image of the facial appearance 640 of a customer 330.  In addition to capturing images of a customer's identification card 630, the camera 250 may also be used to capture images of other checkout activity such as images of items being checked out), 
retrieve additional information about an object of the transaction based on the transaction data (paragraph 6, if the customer's items for purchase comprises age-restricted items such as tobacco products, alcoholic beverages, or certain solvents, the customer's age may have to be verified prior to the sale thereof. Examiner notes that age verification requirements for scanned items is considered as “additional information”), 
produce an integrated video comprises the video segments, the transaction data, and the retrieved additional information (Fig. 2, paragraphs 39 and 41- 43, In addition to capturing images of a customer's identification card 630, the camera 250 may also be used to capture images of other checkout activity such as images of items being checked out. if the video source 620 is an identification code reader 760 such a bar code scanner, an identification card 630 such as a drivers license having a bar code may be scanned using the reader 760. Information encoded in the bar code on the drivers license may be used to access stored personal information and/or an image of the customer 330 from memory, e.g., a central database, which is transmitted to the destination 650. The video destination 650 is preferably the monitor 324 or the computer system 322 including the monitor 324 at the attendant station 320. In an alternative embodiment, the video destination 650 may be a computer and/or video monitor at another location in the retail establishment 305 or in a more remote location such as a central office for a number of retail establishments 305. Examiner notes that captured age verification images, images of items being checked out, and age verification requirements, which is considered as “an integrated video comprising the video segments and the retrieved additional information”),
perform an analysis between the video segment and the retrieved additional information between an occurrence in the one or more video segments and the additional information in the integrated video (paragraphs 42 and 57, For example, an automatic scanning device similar to the CCD scanner described above may be used with character recognition software so that specific fields and characters of a personal identification card may be read, interpreted, and automatically verified against other information, e.g., minimum age requirements for a purchase, to verify the customer's identity. It may be desirable to capture and view a real-time image of the customer 330 at the self-checkout system 100 if the attendant or other person monitoring the customer is not within plain view of the customer 330. For example, additionally capturing and displaying a real-time image of the customer's appearance 640 allows the attendant 310 to be at a location other than where the attendant 310 has a plain view of the customer 330. From this remote location, the attendant 310 may view a real-time image of the customer 330 and the customer's identification card 630 from a monitor or other display device to verify the customer's identification.); and trigger an alert (paragraph 56).
However, Bellis does not disclose embed in an integrated video the video segments, the transaction data, and the retrieved additional information; perform an analysis between the video segment, the transaction data, and the retrieved additional information for detecting a discrepancy between an occurrence in the one or more video segments, the transaction data, and the additional information in the integrated video; detecting a discrepancy between the occurrence and the transaction data or the additional information; and triggering an alert.
However, Deutsch teaches perform an analysis between the video segment and the retrieved additional information for detecting a discrepancy between an occurrence in the one or more video segments and the additional information in the integrated video; upon detecting a discrepancy between the occurrence and the additional information, triggering an alert (Accordingly, a person who is not wearing a monitor may be determined to be compliant or non-compliant reflecting whether or not he has washed his hands if he comes in close proximity to a patient. The system may provide a recording system, such as a video camera or digital imaging system or other means, for recording any non-compliant person who comes into close proximity to or in contact or near contact with a patient, whether such non-compliance is a result of not following required hygienic procedures and/or not wearing an appropriate monitor. Compliance of each individual HCW with the prescribed protocol can be monitored. If the health care worker enters a patient contact zone in the patient's room without having complied with the required hand washing procedure, an alert is provided by the health care worker's badge and/or other alerting devices located on the patient's bed or in the patient's room. To promote compliance with institutional hand washing rules, violators of such rules may receive audible, visual and/or electro-stimulation warnings while records are made of their rule violations, paragraphs 6, 9, and 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bellis to include, perform an analysis between the video segment and the retrieved additional information for detecting a discrepancy between an occurrence in the one or more video segments and the additional information in the integrated video; upon detecting a discrepancy between the occurrence and the additional information, triggering an alert, as taught in Deutsch, in order to monitor workers to promote compliances with required compliance policy (Deutsch, paragraph 2).
Furthermore, Lipton teaches embed in an integrated video the video segments, the transaction data, and the retrieved additional information (A POS data parsing engine to receive non video data regarding a POS transaction and generate POS primitives, a video content analysis engine to receive video data regarding a corresponding POS transaction and generate video primitives. With reference to FIG. 1, a point of sale (POS) transaction verification system 100 performs a POS transaction verification and analysis process. A POS data parsing engine 102 may receive, parse and convert non video POS data into POS primitives 104. The POS data may be received, for example, from a POS terminal (not shown). The POS primitives 104 may be data descriptions of the content of the POS data. The POS primitives 104 may be related to video primitives as described in U.S. Published Patent Application No. 2005/0146605, identified above. A video capture engine 110 may capture a video data or sequence 112 of a POS transaction, for example, from a video camera (not shown). The video data 112 may be optionally stored in a video database 114. Another exemplary exceptional transaction may be: "a sweethearting", e.g. an employee deliberately not ringing up some items, which may be defined by combining an "x items scanned" POS data event with the "x+y items placed in bags or handed to the customer" video data event. A policy violation definition engine 148 may determine what constitutes a violation with respect to the exceptional transaction. Examiner notes that number of items related to a transaction can be considered as additional information. Examiner notes that POS data which includes an "x items scanned" and any transaction related data combined with video data which records "x+y items placed in bags or handed to the customer", which can be considered as “embed in an integrated video the video segments, the transaction data, and the retrieved additional information”. paragraphs 20, 53, 56, 57, and 73); perform an analysis between the video segment, the transaction data, and the retrieved additional information for detecting a discrepancy between an occurrence in the one or more video segments, the transaction data, and the additional information in the integrated video; detecting a discrepancy between the occurrence and the transaction data or the additional information; and triggering an alert (Another exemplary exceptional transaction may be: "stealing a controlled item", which may be defined by combining a "detecting the grabbing of a controlled item", e.g. a pack of cigarettes, video data event with a "POS transaction does not include the controlled item immediately afterward" POS data event.  Another exemplary exceptional transaction may be: "a manager override without a manager present", which may be defined by combining a "POS transaction requiring manager override" POS data event, e.g. a large refund or void transaction, with an "only one person visible in the employee area" video data event. An exceptional transaction inference engine 140 may process the video primitives 122 and POS primitives 104 and determine if an exceptional transaction 144 has occurred based on a corresponding exceptional transaction rule 132. The exceptional transaction inference engine 140 may be implemented as described in U.S. Published Patent Application No. 2005/0162515, identified above. The determined exceptional transactions 144 may be stored in an exceptional transactions database 146 for further study or analyzed in real-time for policy violations as described below. The video content analysis engine 120 and video inference engine 506 may analyze the corresponding video by retrieving the video from the video database 114 on request. The resulting video events 508 may be stored along with the corresponding POS data 513 in the POS and video event database 512. The video events may confirm that the suspicious transaction is indeed an exceptional transaction 144 and that the potential policy violation is indeed a policy violation 162.  An exemplary user interface window or screen 1100 for defining an exceptional manager override rule is illustrated. An area of interest on the video image defines the area in which the employees are expected to operate. Text in a window 1120 may include a description 1122. An event description area 1124 may specify a number of persons to be present and a manager to be present when the refund is for more than $50. A schedule 1126 may specify for the rule to continuously run. A response 1130 may specify that an alert may be issued if the conditions of the rule are not satisfied such as when a refund transaction occurs with only one person present in the monitored area. Exceptional transactions 144 may be inferred or determined by an exceptional transaction inference engine 514 based on the data stored in the POS and video event database 512.  Examiner notes that POS and video event are being analyzed based on policy violation rules/specific retail policies to detect a policy violation/discrepancy, and generating an alert when the analyzed POS and video event does not satisfy the policy/rules, which can be considered as “perform an analysis between the video segment, the transaction data, and the retrieved additional information for detecting a discrepancy between an occurrence in the one or more video segments, the transaction data, and the additional information in the integrated video; detecting a discrepancy between the occurrence and the transaction data or the additional information; and triggering an alert”, Fig. 5, paragraphs 53, 56, 57, 86-87, and 97).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bellis to include, embed in an integrated video the video segments, the transaction data, and the retrieved additional information; perform an analysis between the video segment, the transaction data, and the retrieved additional information for detecting a discrepancy between an occurrence in the one or more video segments, the transaction data, and the additional information in the integrated video; detecting a discrepancy between the occurrence and the transaction data or the additional information; and triggering an alert, as taught in Lipton, in order to allow employers to keep a permanent visual record of the activities which might be used as evidence against stealing employees (Lipton, paragraph 15).
With regard to claims 4 and 13, the combination of references discloses the alert is transmitted to a particular employee through a user interface when the particular employee does not take action to comply with a policy (Deutsch, paragraphs 40 and 51).
With regard to claims 5 and 14, Bellis discloses prevent the POS terminal from completing the transaction until the discrepancy is resolved (paragraph 6, For example, if the customer's items for purchase comprises age-restricted items such as tobacco products, alcoholic beverages, or certain solvents, the customer's age may have to be verified prior to the sale thereof. Examiner notes that age verification is not performed/approved, the transaction for age-restricted items will not be processed.).
With regard to claims 6 and 15, Bellis discloses wherein the additional information comprises an indication that the transaction requires a documentation check (paragraphs 2 and 6).  
With regard to claims 7 and 16, Bellis discloses the transaction that requires a documentation check is a purchase of tobacco or alcohol (paragraph 6).  
With regard to claims 8 and 17, the combination of references discloses the discrepancy is failure to check an identification of the customer for proof of age (Bellis, paragraphs 2 and 6, an age-verification requirement for transactions with age-restricted items requires ID/age verification. Deutsch, paragraphs 6, 9, and 36, Deutsch teaches a video surveillance system to detect an employee is failed to comply a policy within a detected area. Examiner notes that it’s obvious to utilize the video surveillance system described in Deutsch in a retail environment to detect any employees who has failed to perform age-verification policy for age-restricted items purchase in retail environment).
With regard to claims 21-22, Bellis discloses the embedding the additional information in the corresponding video segments (paragraphs 41-43, Examiner notes that captured age verification images with age verification requirements, which is considered as “embedding the additional information in the corresponding video segments”).  
With regard to claim 24, Bellis discloses the transaction is a retail transaction (paragraph 2, a retail checkout transaction).  
With regard to claim 25, Bellis discloses storing a plurality of integrated videos in a video storage system; identifying at least a particular integrated video from among the stored integrated videos corresponding to a transaction type for which an employee is required to comply with a policy (paragraphs 36 and 41-43), however, Bellis does not disclose analyzing the identified integrated video to determine the employee's compliance with a policy; and outputting to a user interface a result of the determination of the employee's compliance with the policy.
However, Deutsch teaches analyzing the identified integrated video to determine the employee's compliance with a policy; and outputting to a user interface a result of the determination of the employee's compliance with the policy (paragraphs 6, 9, and 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bellis to include, analyzing the identified integrated video to determine the employee's compliance with a policy; and outputting to a user interface a result of the determination of the employee's compliance with the policy, as taught in Deutsch, in order to monitor workers to promote compliances with required compliance policy (Deutsch, paragraph 2).
With regard to claims 26, 28, and 30, the combination of references discloses the additional information comprises a compliance policy and the discrepancy is related to the integrated video failing to show compliance with the compliance policy (Deutsch, paragraphs 9, 9, 36, 49 and 59).  
Claims 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0018897 to Bellis, Jr. et al., in view of .S. Patent Application Publication No. 2009/0091458 to Deutsch, in view of U.S. Patent Application Publication No. 2007/0272734 to Lipton et al., and further in view of U.S. Patent Application Publication No. 2009/0115849 to Landers, Jr et al.
With regard to claims 10 and 19, the combination of references substantial discloses the claimed invention, however, the combination of references does not disclose each video segment includes audio corresponding to the transaction and wherein the performing the analysis includes analyzing the audio.
However, Landers teaches each video segment includes audio corresponding to the transaction and wherein the performing the analysis includes analyzing the audio (paragraphs 6, 17, 43, and 44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, each video segment includes audio corresponding to the transaction and wherein the performing the analysis includes analyzing the audio, as taught in Landers, in order to minimize the risk of financial loss (Landers, paragraph 6).


Response to Arguments
Applicants' arguments filed on 05/04/2022 have been fully considered but they are not fully persuasive especially in light of the new art applied in the rejections. 
Applicants remark that “the combination of references does not disclose embed in an integrated video the video segments, the transaction data, and the retrieved additional information; perform an analysis between the video segment, the transaction data, and the retrieved additional information for detecting a discrepancy between an occurrence in the one or more video segments, the transaction data, and the additional information in the integrated video; detecting a discrepancy between the occurrence and the transaction data or the additional information”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687